John Mauzy Pittman, Judge, dissenting. I respectfully dissent. I would affirm the Commission’s decision to deny benefits because I think that there is substantial evidence to support the Commission’s finding that appellant failed to show that he sustained an injury in the course and scope of his employment. While appellant was not required to show a specific incident or single impact to sustain his burden to establish a compensable injury, it was necessary for him to show at least a continuation of irritation upon some part of his body that developed gradually in the course and scope of his employment. Lockeby v. Massey Pulpwood, Inc., 35 Ark. App. 108, 812 S.W.2d 700 (1991). Appellant testified that he first noticed pain in his right shoulder in early March 1992. When he first received medical treatment from Dr. Stanley Bradley on March 9, 1992, he did not relate his injury to work. Appellant said that he first related his injury to work only after a diagnosis of a herniated disc was made on May 28, 1992. After surgery on the herniated disc, Dr. Robert D. Dickins, Jr. released appellant on September 21, 1992, to return to work as a diesel mechanic without any restrictions. None of the physicians who have treated appellant related his injury to his work. See St. Vincent Infirmary v. Carpenter, 268 Ark. 951, 597 S.W.2d 126 (1980). In fact, Dr. Dickins stated that he believed appellant could return to work as a diesel mechanic. Questions concerning the credibility of witnesses and the weight to be given to their testimony are within the exclusive province of the Commission. Ark. Dep’t of Health v. Williams, 43 Ark. App. 169, 863 S.W.2d 583 (1993). I would affirm as there is substantial evidence to support the Commission’s finding that appellant failed in his burden of proof. Jennings, C.J., joins in this dissent.